Exhibit 10.24

EXECUTION COPY
CVR Energy, Inc.
December 19, 2014
Mr. Edmund S. Gross
Suite 250
10 East Cambridge Circle
Kansas City, Kansas 66103
Dear Ned,
This letter agreement (the “Letter Agreement”) is intended to set forth our
mutual understandings regarding certain consulting services that you have agreed
to provide to CVR Energy, Inc. (the “Company”). Any capitalized term used but
not defined in this Letter Agreement shall have the meaning ascribed to such
term in the Third Amended and Restated Employment Agreement by and between you
and the Company, dated as of January 1, 2011, as amended (the “Employment
Agreement”).
The Term of the Employment Agreement and your employment with the Company will
expire on December 31, 2014. The Company desires to obtain, and you desire to
provide, certain consulting services involving the transition of management of
all continuing or pending litigation, administrative or regulatory proceedings
involving the Company or its subsidiaries to the incoming General Counsel of the
Company, as may be reasonably requested from time to time by the Company, and
specifically in the areas described on Exhibit A (the “Services”) from January
1, 2015 until June 30, 2015 (the “Consulting Period”), on the terms set forth in
this Letter Agreement. In consideration of the Services, you shall be paid an
aggregate amount of $350,000 (the “Fee Amount”), plus any commercially
reasonable out-of-pocket expenses incurred in performing the Services, subject
to the presentation of documentation and in accordance with the expense
reimbursement policy of the Company. The Fee Amount and any expense
reimbursement, shall be payable in monthly installments in arrears. In addition
to the Fee Amount you will be paid the following:
(a)
Your Annual Bonus earned but unpaid for the entire calendar year 2014 pursuant
to your Employment Agreement; it being understood and agreed that such Annual
Bonus amount shall be based on a target bonus of one hundred percent (100%)
pursuant to the Company’s 2014 Performance Incentive Plan (“PIP”) without any
discounts or deductions for any reason whatsoever other than such discounts or
deductions that may be uniformly applied to employees with whom you are
similarly situated as of the date of this Letter Agreement (such Annual Bonus
shall be referred to hereinafter as the “Annual Bonus”) and such Annual Bonus
shall be paid to you at the same time in the first quarter of 2015 as it is paid
to the other PIP participants even though you will not be an employee on such
2014 PIP payment date;



(b)
Any unused PTO and any unreimbursed expenses pursuant to the Employment
Agreement (“Unused PTO and Expenses”) payable to you no later than January 31,
2015.

As of January 1, 2015, other than (i) the Fee Amount and any expenses payable
pursuant to this Letter Agreement, (ii) your Annual Bonus as described in
subparagraph (a) above and (iii) your Unused PTO



--------------------------------------------------------------------------------



and Expenses, you shall not be entitled to any direct or indirect compensation
or other benefits of any kind whatsoever and any unvested direct or indirect
compensation and benefits outstanding as of January 1, 2015 will be forfeited;
provided, however, it is understood and agreed that the payments due and owing
to you and described on the attached Exhibit B will be made in December 2014.
The Consulting Period shall expire on June 30, 2015 unless previously terminated
by the Company by written notice. In the event of early termination by the
Company, you shall be entitled to receive any amount of unpaid Fee Amount,
payable in monthly installments in arrears on the same timeline originally
contemplated, unless such termination is on account of your failure to provide
the Services, in which case you shall forfeit the remaining amount of unpaid Fee
Amount. You and the Company acknowledge the Services are in lieu of any duty of
yours to provide cooperation in accordance with Section 3.5 of the Employment
Agreement.
In order to assist you during the Consulting Period, you may retain your company
supplied laptop computer and you will continue to have access to the Company
computer network, including your company email account. In addition, the Company
agrees to provide whatever assistance and consents that are required in order
for you to port or transfer your cell phone number to your own personal account.
During the Consulting Period, the Company shall indemnify you, pursuant to
paragraph (b) of Article VI, Section 1 of the Company’s amended and restated
by-laws (the “Bylaws”), in the manner and to the same extent that it indemnifies
officers of the Company under paragraph (a) of Article VI, Section of the
Bylaws. In addition, that Indemnification Agreement between you and the Company
dated January 1, 2009, shall remain in full force and effect during the
Consulting Period.
You shall operate at all times during the Consulting Period as an independent
contractor of the Company. This Letter Agreement does not authorize you to act
for the Company as its agent or to make commitments on behalf of the Company.
The Company shall not withhold for, and you shall be responsible for the payment
and reporting of, any and all taxes with respect to the Fee Amount, including,
without limitation, federal, state and local income taxes, social security and
medicare taxes, unemployment insurance taxes and any other taxes. You shall not
be entitled to any benefits available to employees of the Company, including,
without limitation, under the Company’s health, life, disability, or worker’s
compensation insurance plans and policies, other than any right you may have to
elect continuation coverage under the Company’s health plans under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) to the extent required by
COBRA.
The Company would also like to remind you of your continuing obligations under
Section 4 of the Employment Agreement, which shall remain in full force and
effect for the periods set forth therein. From and after January 1, 2015, this
Letter Agreement constitutes the entire agreement between the parties hereto,
and supersedes all prior representations, agreements and understandings
(including any prior course of dealings), both written and oral, between the
parties hereto with respect to the subject matter hereof.
[signature page follows]




    



--------------------------------------------------------------------------------





Sincerely,


/s/ John J. Lipinski


John J. Lipinski




ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE






/s/ Edmund S. Gross    
Edmund S. Gross



